         Case 1:17-cr-00548-PAC Document 93 Filed 05/16/19 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                        May 16, 2019




Via ECF
The Honorable Paul A. Crotty
United States District Judge
Southern District of New York
United State Courthouse
500 Pearl Street, Courtroom 14C
New York, New York 10007

       Re:     United States v. Joshua Adam Schulte, S2 17 Cr. 548 (PAC)

Dear Judge Crotty:

       On May 10, 2019, the defendant filed a motion to vacate the special administrative
measures imposed by the Attorney General in this case. (Dkt. 92). The Government respectfully
requests, on consent, that its brief in opposition to the defendant’s motion be due on or before June
17, 2017.

                                                        Respectfully submitted,
                                                        GEOFFREY S. BERMAN
                                                        United States Attorney


                                                  By:                /s/
                                                        Sidhardha Kamaraju / Matthew Laroche
                                                        Assistant United States Attorneys
                                                        Tel.: 212-637-6523 / 2420


cc: Defense Counsel (via ECF)
